     Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 1 of 11 Page ID #:405



       Jorge Gonzalez SBN 100799            Carolyn Y. Park SBN 229754
 1     A PROFESSIONAL CORPORATION           LAW OFFICE OF CAROLYN PARK
       2485 Huntington Dr., Ste. 238        595 Lincoln Ave., SUITE 200
 2     San Marino, CA 91108-2622            Pasadena, CA 91103
       t. 626-328-3081                      t. 213-290-0055
 3     e. jgonzalezlawoffice@gmail.com      e. carolynyoungpark@gmail.com
 4     Paul Hoffman SBN 71244               Arnoldo Casillas SBN 158519
 5     Michael D. Seplow SBN 150183         Denisse O. Gastélum SBN 282771
       Aidan C. McGlaze SBN 277270          CASILLAS & ASSOCIATES
 6     Kristina A. Harootun SBN 308718      3777 Long Beach Blvd., 3RD FLO,
       John Washington SBN 315991           Long Beach, CA 90807
 7     SCHONBRUN SEPLOW HARRIS,             t. 323-725-0350
       HOFFMAN & ZELDES LLP                 e. acasillas@casillaslegal.com
 8     11543 W. Olympic Blvd.               e. dgastelum@casillaslegal.com
       Los Angeles, California 90064
 9     t. 310-396-0731; f. 310 399-7040     Morgan E. Ricketts SBN 268892
       e. hoffpaul@aol.com                  RICKETTS LAW
10     e. mseplow@sshhzlaw.com              540 El Dorado Street, Ste. 202
       e. amcglaze@sshhzlaw.com             Pasadena, CA 91101
11     e. kharootun@sshhzlaw.com            t. 213-995-3935
       e. jwashington@sshhlaw.com           e. morgan@morganricketts.com
12
13     Attorneys for Plaintiffs.
14                             UNITED STATES DISTRICT COURT
15                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
16
       KRIZIA BERG, GRACE BRYANT,                Case No.: 2:20-cv-07870-DMG-PD
17     JAMES BUTLER, NOELANI DEL                 Assigned to: Honorable Dolly M. Gee
       ROSARIO-SABET, LINDA JIANG,
18     SEBASTIAN MILITANTE,
       CHRISTIAN MONROE, MATTHEW                 DECLARATION OF CHAD
19     NIELSEN, EMANUEL PADILLA,                 LODER IN SUPPORT OF
       SHAKEER RAHMAN, AUSTIN                    PLAINTIFFS’ EX PARTE
20     THARPE, TRAVIS WELLS,                     APPLICATION FOR
       DEVON YOUNG, individually and on          TEMPORARY RESTRAINING
21                                               ORDER
       behalf others similarly situated,
22
                                   PLAINTIFFS,
23      v.
24     COUNTY OF LOS ANGELES, a
       municipal entity, SHERIFF ALEX
25     VILLANUEVA, and DOES 1-10
       inclusive,
26
                                   DEFENDANTS.
27
28


        DECLARATION OF CHAD LODER IN SUPPORT OF PLAINTIFFS’ EX PARTE APPLICATION
                          FOR TEMPORARY RESTRAINING ORDER
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 2 of 11 Page ID #:406




                                  '(&/$5$7,21 2) &+$' /2'(5
             , &+$' /2'(5 KHUHE\ GHFODUH DQG VD\ DV IROORZV
          , DP RYHU WKH DJH RI  DQG D UHVLGHQW RI WKH 6WDWH RI &DOLIRUQLD 7KLV GHFODUDWLRQ LV EDVHG
     RQ IDFWV RI ZKLFK , KDYH SHUVRQDO NQRZOHGJH ,I FDOOHG WR WHVWLI\ WR WKHVH IDFWV , FRXOG DQG ZRXOG
     GR VR FRPSHWHQWO\
          , UHVLGH LQ 5HGRQGR %HDFK &$ DQG , DP D \HDUROG ZKLWH PDOH HPSOR\HG LQ WKH WHFK
     LQGXVWU\ , KDYH EHHQ D YROXQWHHU DQG PXWXDO DLG RUJDQL]HU LQ KXPDQLWDULDQ FULVHV RYHU WKH SDVW
     VHYHUDO \HDUV IRU H[DPSOH UHVSRQGLQJ WR WKH KXUULFDQHV LQ 3XHUWR 5LFR WR SURYLGH HPHUJHQF\
     IRRG ZDWHU DQG VDQLWDWLRQ VXSSOLHV IRU WKH LVODQG ,Q WKH EHJLQQLQJ VWDJHV RI WKH &29,'
    SDQGHPLF , UHDOL]HG WKDW WKHUH ZRXOG EH D VKRUWDJH RI 33( SHUVRQDO SURWHFWLYH HTXLSPHQW IRU
    ILUVW OLQH PHGLFDO UHVSRQGHUV VR , FRIRXQGHG D JURXS D JURXS FDOOHG 0DVNV )RU 'RFV 0DVNV )RU
    'RFV KDV SURYLGHG RYHU  PDVNV DQG RWKHU 33( WR PHGLFDO ZRUNHUV ILUVW UHVSRQGHUV DQG
    HVVHQWLDO ZRUNHUV ZRUOGZLGH 0DVNV )RU 'RFV KDV EHHQ IHDWXUHG LQ WKH /RV $QJHOHV 7LPHV
    .7/$ )2; 1HZV 9,&( DQG RWKHUV 0RUH UHFHQWO\ RXU JURXS VHW XS D WUXFNSRUWDEOH FRROLQJ
    FHQWHU WR KHOS /$¶V KRPHOHVV SRSXODWLRQ GXULQJ WKH KHDWZDYH , YROXQWHHU ZHHNO\ WR SURYLGH
    K\JLHQH NLWV IRRG ZDWHU DQG FORWKLQJ IRU KRPHOHVV SHRSOH LQ /RV $QJHOHV
         2Q 6HSWHPEHU   , DWWHQGHG D SHDFHIXO GHPRQVWUDWLRQ DFURVV WKH VWUHHW IURP WKH /RV
    $QJHOHV 6KHULII¶V 'HSDUWPHQW VWDWLRQ ORFDWHG RQ ,PSHULDO %OYG LQ WKH 6RXWK &HQWUDO DUHD RI /RV
    $QJHOHV 7KHUH ZHUH DSSUR[LPDWHO\  WR  SHRSOH SHDFHIXOO\ SURWHVWLQJ RU REVHUYLQJ
    LQFOXGLQJ VHYHUDO OHJDO REVHUYHUV DQG PHPEHUV RI WKH SUHVV ZLWK ODUJH FDPHUDV SUHVV EDGJHV DQG
    RWKHU SUHVV JHDU LGHQWLI\LQJ WKHP DV PHPEHUV RI WKH SUHVV
         , DUULYHG VKRUWO\ DIWHU  SP DQG OHIW DW  SP $W QR WLPH GLG , REVHUYH DQ\RQH
    WKURZ DQ\WKLQJ WRZDUGV WKH 6KHULIIV HQJDJH LQ DQ\ YLROHQW RU DVVDXOWLYH FRQGXFW RU DWWHPSW WR
    PRYH SDVW WKH EDUULFDGH WKH\ KDG HUHFWHG LQ IURQW RI WKH 6KHULII¶V VWDWLRQ
         , KDG MRLQHG WKLV GHPRQVWUDWLRQ WR H[HUFLVH P\ )LUVW $PHQGPHQW 5LJKWV WR H[SUHVV
    GLVDSSURYDO IRU WKH /RV $QJHOHV &RXQW\ 6KHULII 'HSDUWPHQW¶V NLOOLQJ RI 'LMRQ .L]]HH DQG RWKHUV
    DQG WR FDOO IRU UHIRUPDWLRQ DQG WUDQVIRUPDWLRQ RI RXU 6KHULII¶V 'HSDUWPHQW LQ OLJKW RI WKH SDWWHUQ
    DQG SUDFWLFH RI XQQHFHVVDU\ SROLFH XVH RI GHDGO\ DQG RWKHU IRUPV RI H[FHVVLYH IRUFH 7KHUH ZDV

                                                       
                                      '(&/$5$7,21 2) &+$' /2'(5
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 3 of 11 Page ID #:407




     VLJQLILFDQW /$6' SUHVHQFH RXWVLGH WKH VWDWLRQ ZDWFKLQJ WKH GHPRQVWUDWLRQ ZLWK /$6' KDYLQJ
     FORVHG RII ,PSHULDO IURP ERWK WKH HDVW DQG ZHVW
          7KH GHPRQVWUDWLRQ UHPDLQHG QRQYLROHQW $OO WKH GHPRQVWUDWRUV VWD\HG EHKLQG WKH EDUULHU
     1RERG\ HYHU DWWHPSWHG WR EUHDFK WKH EDUULHU 1R GHPRQVWUDWRU DSSHDUHG WR EH DUPHG 1R RUGHUV
     WR GLVSHUVH ZHUH JLYHQ E\ /$6'
          7KHQ DW DSSUR[LPDWHO\  SP ZLWKRXW DQ\ ZDUQLQJ ZKDWVRHYHU WKH /$6' 'HSXWLHV
     XQORDGHG D EDUUDJH RI SHSSHU EDOOV UXEEHU EXOOHWV DQG ³6WLQJHU´ IODVK EDQJ JUHQDGHV DW WKH FURZG
     , ZDV DW WKH IURQW RI WKH SURWHVW OLQH DQG KDG D VPDOO VRIW SODVWLF VKLHOG WR SURWHFW PH :KHQ WKH
     VKRRWLQJ VWDUWHG , EHJDQ ZDONLQJ DZD\ DQG ZKLOH GRLQJ VR WKH GHSXWLHV EHJDQ WDUJHWLQJ PH 7KH\
    VWUXFN PH VHYHUDO WLPHV LQ WKH JURLQ OHJV DQG DEGRPLQDO DUHD , VDZ MRXUQDOLVWV KLGLQJ XQGHU
    WUHHV DQG EXVKHV DQG , WROG WKHP WKH\ VKRXOG DOVR OHDYH WKH DUHD WR DYRLG IXUWKHU LQMXU\ , ZDV KLW
    DW OHDVW  WLPHV ZLWK UXEEHU EXOOHWV FDXVLQJ GHHS SDLQ DQG EUXLVLQJ     6HH SKRWRJUDSKV RI P\
    LQMXULHV DWWDFKHG KHUHWR DV ([KLELW $
         ,Q ODWHU YLHZLQJ YLGHRV WDNHQ E\ MRXUQDOLVWV DW WKH WLPH RI WKH LQFLGHQW , REVHUYHG WKH
    IROORZLQJ 7KH FURZG ZDV HQWLUHO\ SHDFHIXO 6KHULIIV ZHUH SRLQWLQJ WKHLU ZHDSRQV DW D VPDOO
    JURXS RI GHPRQVWUDWRUV ORFDWHG RXWVLGH WKH SOD]D SDUNLQJ ORW WR WKH HDVW <RXQJHU PDOHV ZHUH
    SXVKLQJ D GHVN XS WKH VWUHHW DORQJ DQ DOOH\ ZD\ 7KHUH ZDV D VPDOO JURXS RI SHRSOH VWDQGLQJ DW
    WKH IURQW RI WKH DOOH\ VHYHUDO IHHW DZD\ IURP WKH SROLFH OLQH 7KH 6KHULII 'HSXWLHV EHJDQ VKRRWLQJ
    SHSSHU EDOOV DW WKHP :KHQ WKH GHSXWLHV VWDUWHG VKRRWLQJ LQ WKH DOOH\ QHDUO\ HYHU\ 'HSXW\ SUHVHQW
    EHJDQ WR VKRRW SHSSHU EDOOV UXEEHU EXOOHWV DQG ³6WLQJHU´ IODVK EDQJ JUHQDGHV GLUHFWO\ LQWR WKH
    FURZG LQ WKH SDUNLQJ ORW ZKLFK ZDV PDGH XS RI SHDFHIXO GHPRQVWUDWRUV MRXUQDOLVWV DQG
    RQORRNHUV $WWDFKHG KHUHWR DV ([KLELW % LV D JRRJOH PDS RI WKH ORFDWLRQ DQG , ZDV VWDQGLQJ DW WKH
    DSSUR[LPDWH ORFDWLRQ RI WKH UHG ; LQ WKH SDUNLQJ ORW
 
         , FRQWLQXHG WR UHWUHDW GRZQ 1RUPDQGLH QRUWK WRZDUGV P\ FDU ZKLOH WKH 6KHULIIV FRQWLQXHG
    WR ILUH LQGLVFULPLQDWHO\ LQWR WKH UHWUHDWLQJ FURZG $W QR WLPH ZDV DQ XQODZIXO DVVHPEO\ GHFODUHG
    :KHQ , DUULYHG KRPH , ZDV LQ VHYHUH SDLQ ZLWK ZHOWV DQG EUXLVHV DOO RYHU P\ ERG\ 7KH QH[W GD\
    7XHVGD\ 6HSWHPEHU WK  , QRWLFHG P\ XULQH ZDV D GDUN EURZQ FRORU HYHQ WKRXJK , ZDV QRW

                                                       
                                      '(&/$5$7,21 2) &+$' /2'(5
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 4 of 11 Page ID #:408




     GHK\GUDWHG &RQFHUQHG ZLWK JRLQJ WR XUJHQW FDUH LQ WKH WLPH RI D SDQGHPLF , GHFLGHG WR PRQLWRU
     P\ KHDOWK EHIRUH JRLQJ WR D 'RFWRU
         :KHQ , DUULYHG LQ WKH 6RXWK /$ QHLJKERUKRRG RQ 6HSWHPEHU  , ZDV GHWDLQHG E\ /RV
     $QJHOHV &RXQW\ 6KHULII¶V 'HSXWLHV ZKLOH ZDONLQJ WR WKH SURWHVW , LQIRUPHG WKHP , ZDV WKHUH WR
     H[HUFLVH P\ )LUVW $PHQGPHQW 5LJKWV       7KH\ DVNHG PH ZK\ , KDG D VRIW SODVWLF VKLHOG DQG D
     KHOPHW 3ULRU WR 6HSWHPEHU WK , OHDUQHG WKDW WKH 6KHULIIV KDG SUHYLRXVO\ VKRW UXEEHU EXOOHWV DW
     FURZGV ZLWKRXW ZDUQLQJ RU SURYRFDWLRQ , UHVSRQGHG WR WKHP ³, KHDUG \RX JX\V OLNH WR VKRRW
     SHRSOH´ 7KH\ WROG PH WKDW , ZDV QRW DOORZHG WR KDYH D VKLHOG DQG , UHVSRQGHG WKDW , EHOLHYHG
     WKH\ ZHUH LQFRUUHFW DQG WKDW D ZH ZHUH QRW LQ WKH &LW\ RI /RV $QJHOHV E UHJDUGOHVV WKH VKLHOG
    FRPSOLHG ZLWK WKH &LW\ RI /RV $QJHOHV 0XQLFLSDO &RGH JLYHQ WKH VL]H DQG PDWHULDOV DQG WKDW F
    WKHUH ZDV QR &RXQW\ RUGLQDQFH SURKLELWLQJ LW , LQIRUPHG WKH 'HSXWLHV WKDW WKH\ KDG QR SUREDEOH
    FDXVH WR GHWDLQ PH DQG DVNHG LI , ZDV IUHH WR JR $IWHU DSSUR[LPDWHO\ WZHQW\ PLQXWHV ZLWK
    'HSXWLHV WU\LQJ WR ILJXUH RXW ZKDW WR GR WKH\ OHW PH JR DQG , SURFHHGHG WR WKH SURWHVW VLWH 7KHUH
    ZHUH VHYHUDO ZLWQHVVHV WR WKLV XQODZIXO GHWHQWLRQ , IHOW WKDW WKLV SURORQJHG GHWHQWLRQ DQG
    LQTXLVLWLRQ ZLWKRXW SUREDEOH FDXVH ZDV GRQH WR LQWLPLGDWH PH DQG WKUHDWHQ PH ZLWK SXQLVKPHQW
    RU YLROHQFH LI , H[HUFLVHG P\ )LUVW $PHQGPHQW 5LJKWV
        $IWHU 6HSWHPEHU  , EHFDPH DZDUH WKDW /RV $QJHOHV &RXQW\ 6KHULIIV GLG QRWKLQJ WR FOHDQ
    XS WKH PHVV WKH\ PDGH E\ VKRRWLQJ SHSSHU EDOOV DQG UXEEHU EXOOHWV LQWR SHDFHIXO FURZGV , UHDFKHG
    RXW WR SHRSOH RQ VRFLDO PHGLD WR DVVLVW LQ D 1HLJKERUKRRG &OHDQXS 'D\ WR FOHDQ XS DQ\ SHSSHU
    EDOO RU UXEEHU EXOOHW GHEULV DQG IUDJPHQWV RI H[SORGHG IODVKEDQJ JUHQDGHV 7KLV LV LQ NHHSLQJ
    ZLWK P\ PLVVLRQ WR SURYLGH KXPDQLWDULDQ DLG ZKHUH QHHGHG DQG ZKHUH , FDQ KHOS :H FDUHIXOO\
    XVHG D VSUD\ ERWWOH ZLWK EDNLQJ VRGD DQG ZDWHU WR VSUD\ GRZQ SHSSHU EDOO UHVLGXH WR QHXWUDOL]H LW
    DQG WR NHHS FRQWDPLQDQWV IURP HQWHULQJ WKH DLU DQG LQWR WKH OXQJV RI QHLJKERUV :H VSRNH ZLWK
    VHYHUDO ORFDO UHVLGHQWV ZKR ZHUH YHU\ XSVHW WKDW WKH /$ &RXQW\ 6KHULIIV VKRW RXW FDU ZLQGRZV
    DQG XVHG IODVK EDQJ JUHQDGHV IULJKWHQLQJ HYHU\RQH HVSHFLDOO\ FKLOGUHQ DQG SHWV 7KH\ WKDQNHG
    XV IRU RXU FOHDQXS HIIRUWV DQG H[SUHVVHG VXSSRUW IRU WKH SHDFHIXO SURWHVWV
        $W DSSUR[LPDWHO\  SP ZKHQ , DQG RXU YROXQWHHUV ZHUH HQJDJHG LQ WKDW FOHDQXS HIIRUW
    RQ WKH VLGHZDON 6KHULIIV UXVKHG RXU JURXS IURP EHKLQG %HIRUH , NQHZ ZKDW ZDV KDSSHQLQJ D

                                                       
                                      '(&/$5$7,21 2) &+$' /2'(5
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 5 of 11 Page ID #:409




     PDQ UDQ XS EHKLQG PH DQG SLQQHG P\ DUPV EHKLQG P\ EDFN VD\LQJ ³'RQ¶W PRYH´ 7KH PDQ
     EHKLQG PH ZKR ZDV D 6KHULII¶V 'HSXW\ GLG QRW LGHQWLI\ KLPVHOI DV D ODZ HQIRUFHPHQW RIILFHU ,
     ZDV FRQIXVHG DQG IULJKWHQHG DQG LQ SDLQ IURP EHLQJ UXVKHG IURP EHKLQG ZKLOH LQMXUHG $W OHDVW
     WKUHH 6KHULII¶V 689¶V KDG DUULYHG EHKLQG RXU VPDOO YROXQWHHU JURXS ZLWK DSSUR[LPDWHO\ 
     GHSXWLHV   7KH\ KDQGFXIIHG XV VHDUFKHG RXU EDJV GHVSLWH P\ FOHDU DQG UHSHDWHG VWDWHPHQW RI
     QRQFRQVHQW WRRN SKRWRV RI RXU IDFHV XVLQJ WKHLU PRELOH SKRQHV GHVSLWH RXU FOHDU VWDWHPHQWV RI
     QRQFRQVHQW DQG FRSLHG RXU ,'¶V 7KH\ WROG XV WKHUH ZDV D FDOO IRU VHUYLFH EXW FRXOG QRW LGHQWLI\
     DQ\WKLQJ ZH ZHUH GRLQJ XQODZIXOO\ RU HYHQ DQ\WKLQJ WKDW UDLVHG VXVSLFLRQ :H DVNHG ZKDW FULPH
     ZH ZHUH VXVSHFWHG RI DQG WKH\ FRXOG QRW WHOO XV $IWHU NHHSLQJ XV KDQGFXIIHG LQ WKH EDFN RI WKHLU
    FUXLVHUV IRU VHYHUDO PLQXWHV WKH RIILFHUV LQIRUPHG XV ZH ZHUH QRW XQGHU DUUHVW DQG ZHUH IUHH WR
    JR 7KH VHQLRU 'HSXW\ RQ WKH VFHQH UHIXVHG WR SURYLGH PH ZLWK KLV QDPH RU D EXVLQHVV FDUG ZKHQ
    , DVNHG KLP DQG WKH RWKHU GHSXWLHV DOVR UHIXVHG WR SURYLGH PH ZLWK EXVLQHVV FDUGV ZKHQ , DVNHG
    WKHP , IHOW WKDW 'HSXWLHV ZHUH GHWDLQLQJ XV ZLWKRXW DQ\ UHDVRQDEOH VXVSLFLRQ LQ DQ DWWHPSW WR
    JHQHUDWH D SUREDEOH FDXVH $JDLQ , IHHO DQG EHOLHYH WKH 'HSXWLHV HQJDJHG LQ WKUHDWV LQWLPLGDWLRQ
    DQG FRHUFLRQ LQ RUGHU WR GHSULYH XV DQG GHWHU XV IURP H[HUFLVLQJ RXU )LUVW $PHQGPHQW 5LJKWV
        $W DSSUR[LPDWHO\  , ZDV GULYLQJ VRXWK RQ 1RUPDQGLH DZD\ IURP WKH DUHD ZLWK WZR
    RI WKH RWKHU YROXQWHHUV ZKHQ D ODUJH WHDP RI /RV $QJHOHV &RXQW\ 6KHULII 'HSXWLHV LQ PXOWLSOH
    689¶V SXOOHG PH RYHU 7KH WDJV RQ P\ FDU ZHUH UHFHQWO\ H[SLUHG VR , H[SHFWHG WR EH JLYHQ D IL[
    LW WLFNHW ,QVWHDG , ZDV SODFHG LQ WKH EDFN RI RQH SDWURO FDU ZKLOH P\ WZR IHPDOH SDVVHQJHUV ZHUH
    SODFHG LQ WKH EDFN RI DQRWKHU 7KH\ VHDUFKHG WKH WUXQN DQG LQWHULRU RI P\ YHKLFOH ZLWKRXW P\
    FRQVHQW DQG IRXQG WKH IROORZLQJ D VNDWH KHOPHW D QHZ ILUVWDLG EDFNSDFN ZLWK WKH WDJV VWLOO RQ LW
    D EUDQGQHZ EHOW KROGHU IRU ILUVWDLG HTXLSPHQW D KDUQHVV IRU FDUU\LQJ D FDPHUD FOHDQLQJ VXSSOLHV
    IRU WKH QHLJKERUKRRG FOHDQXS GD\ D PRWRFURVV ERG\ SURWHFWLRQ YHVW D UHVSLUDWRU VL[WRHLJKW
    XPEUHOODV WZR VRIW SODVWLF VKLHOGV D  VHDUFK DQG UHVFXH IODVKOLJKW DQG D EDJ RI DSSUR[LPDWHO\
     EUDQG QHZ HDUORRS FORWK PDVNV FRORU ZKLWH IRU &29,' SURWHFWLRQ 1RQH RI WKHVH LWHPV LV
    LOOHJDO 1RQH RI WKHVH LWHPV KDV EHHQ UHWXUQHG WR PH
        , ZDV VLWWLQJ LQ WKH SDWURO FDU IRU DSSUR[LPDWHO\  PLQXWHV ZLWKRXW KDQGFXIIV ZKLOH WKH
    'HSXWLHV VWRRG DURXQG WDONHG RQ WKHLU UDGLRV DQG PRELOH SKRQHV DQG VHDUFKHG DQG UHVHDUFKHG

                                                       
                                      '(&/$5$7,21 2) &+$' /2'(5
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 6 of 11 Page ID #:410




     P\ FDU , IHOW DQG EHOLHYHG WKDW WKH\ ZHUH ORRNLQJ IRU VRPH UHDVRQ DQ\ UHDVRQ WR DUUHVW PH
     ZKLFK ZDV PDGH GLIILFXOW E\ WKH IDFW WKDW QRWKLQJ LQ P\ FDU RU LQ P\ FRQGXFW KDG JLYHQ D YDOLG
     UHDVRQ IRU DUUHVW )LQDOO\ D 'HSXW\ FDPH DQG KDQGFXIIHG P\ KDQGV EHKLQG P\ EDFN DQG WROG PH
     , ZDV EHLQJ SODFHG XQGHU DUUHVW 7KH 2IILFHUV GLG QRW SODFH D VHDW EHOW RQ PH DQG WKHQ LQWHQWLRQDOO\
     GURYH WKH YHKLFOH IDVW ZKLSSLQJ LW DURXQG WLJKW WXUQV FDXVLQJ PH IO\ DURXQG WKH EDFN VHDW DQG
     LQMXULQJ SDUWV RI P\ ERG\ DV , KLW WKH LQWHULRU RI WKH YHKLFOH , UHSHDWHGO\ SURWHVWHG WKDW , ZDV QRW
     ZHDULQJ D VHDW EHOW DQG WKH\ ZHUH KXUWLQJ PH EXW WKH\ LJQRUHG P\ SOHD IRU KHOS 7KH /$6'
     0DQXDO RI 3ROLF\ DQG 3URFHGXUHV VHFWLRQ  VWDWHV ³$OO SULVRQHUV VKDOO ZHDU IDFWRU\
     LQVWDOOHG RU 'HSDUWPHQW DXWKRUL]HG DQG LQVWDOOHG VDIHW\ EHOWV ZKHQ EHLQJ WUDQVSRUWHG LQ D
    &RXQW\ YHKLFOH´
         , ZDV WDNHQ WR WKH /RV $QJHOHV &RXQW\ 6KHULII¶V 6RXWK /$ 6WDWLRQ DQG ERRNHG DW
    DSSUR[LPDWHO\  SP , ZDV QRW JLYHQ DQ\ IRRG XQWLO  DP WKH QH[W GD\ :KLOH LQ MDLO , QRWLFHG
    P\ XULQH ZDV QRZ PL[HG ZLWK EORRG $OWKRXJK WKH FKDUJHV ZHUH ERJXV , ZDV JLYHQ 
    EDLO , ZDV DEOH WR FRQWDFW WKH 1DWLRQDO /DZ\HUV *XLOG RI /RV $QJHOHV ZKR ZHUH SUHSDUHG WR EDLO
    PH RXW WKH VDPH HYHQLQJ +RZHYHU WKH 6KHULIIV WROG RXU ODZ\HU WKDW WKH VWDWLRQ ZDV ³VKXW GRZQ´
    IRU WKH QLJKW GXH WR WKH SRWHQWLDO IRU SURWHVWV ZKLFK PHDQW WKDW , ZDV IRUFHG WR VSHQG WKH QLJKW LQ
    MDLO :KHQ , ZDV EHLQJ SURFHVVHG D 'HSXW\ WROG PH ³7KH '$ ZRQ¶W DFWXDOO\ EULQJ DQ\ RI WKHVH
    FKDUJHV DJDLQVW \RX JX\V´ ZKLFK , WRRN DV DQ DGPLVVLRQ WKDW WKH 6KHULIIV ZHUH NQRZLQJO\
    FRQGXFWLQJ IDOVH DUUHVWV RI SURWHVWHUV WR LQWHUIHUH ZLWK RXU FLYLO ULJKWV :KLOH , ZDV LQ MDLO 'HSXWLHV
    WROG PH DW GLIIHUHQW WLPHV ³,I \RX GLGQ¶W ZDQW WR JHW DUUHVWHG \RX VKRXOGQ¶W KDYH SURWHVWHG LQ RXU
    QHLJKERUKRRG 6WD\ LQ \RXU RZQ QHLJKERUKRRG´ (YHQ WKRXJK , ZDV QRW SURWHVWLQJ ZKHQ , ZDV
    DUUHVWHG , WRRN WKLV DV FRQILUPDWLRQ WKDW , ZDV DUUHVWHG PHUHO\ IRU GDULQJ WR ODZIXOO\ H[HUFLVH P\
    )LUVW $PHQGPHQW ULJKWV RQ WKH 6KHULII¶V WXUI , ZDV DEOH WR EDLO RXW DQG , ZDV UHOHDVHG DW SP RQ
    7KXUVGD\ 6HS WK ZLWK WKH DVVLVWDQFH RI ODZ\HUV ZLWK WKH 1DWLRQDO /DZ\HUV *XLOG
         +RZHYHU P\ EHORQJLQJV LQFOXGLQJ P\ VNDWH KHOPHW ILUVW DLG EDFNSDFN FDPHUD KDUQHVV
    VRIW SODVWLF VKLHOGV HPHUJHQF\ IODVKOLJKW FORWK PDVNV DQG SURWHFWLYH YHVW DQG SRVVLEO\ RWKHU
    EHORQJLQJV KDYH EHHQ FRQILVFDWHG DQG QRW UHWXUQHG WR PH , KDYH QRW EHHQ SURYLGHG ZLWK D OLVW RI
    LWHPV WKH\ FRQILVFDWHG , DP LQIRUPHG DQG EHOLHYH WKDW WKH /RV $QJHOHV &RXQW\ 6KHULII¶V

                                                         
                                       '(&/$5$7,21 2) &+$' /2'(5
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 7 of 11 Page ID #:411




     'HSDUWPHQW LV XQODZIXOO\ WDNLQJ WKH SKRQHV DQG RWKHU SURSHUW\ RI SHDFHIXO SURWHVWRUV LQ RUGHU WR
     LQWLPLGDWH DQG FRHUFH WKHP LQ YLRODWLRQ RI WKHLU )LUVW $PHQGPHQW 5LJKW WR VSHHFK DQG DVVHPEO\
     DQG WK $PHQGPHQW SURWHFWLRQV RI XQUHDVRQDEOH VHL]XUHV RI RXU SHUVRQV DQG SURSHUW\
         $IWHU , JRW KRPH IURP MDLO , ZHQW WR WKH /LWWOH &RPSDQ\ RI 0DU\ KRVSLWDO (PHUJHQF\
     5RRP &RQFHUQHG DERXW WKH EUXLVLQJ DQG EORRG LQ P\ XULQH IURP WKH QLJKW EHIRUH WKH\ SHUIRUPHG
     D &7 VFDQ DQG EORRG WHVWV , ZDV LQIRUPHG WKDW , KDG D OLNHO\ EUXLVH WR P\ VSOHHQ RU NLGQH\ RQ WKH
     OHIW VLGH RI P\ ERG\ EXW QR RUJDQ UXSWXUH RU GDPDJH , UHPDLQ LQ D JUHDW GHDO RI SDLQ DQG
     GLVFRPIRUW IURP WKH EUXWDO DQG XQQHFHVVDU\ IRUFH XVHG RQ PH E\ /RV $QJHOHV &RXQW\ 6KHULIIV ,
     ZDQW WR EH DEOH WR H[HUFLVH P\ )LUVW $PHQGPHQW ULJKWV ZLWKRXW IHDU WKDW WKH 6KHULIIV ZLOO LQMXUH
    PH RU XQODZIXOO\ DUUHVW RU GHWDLQ PH ZKLOH GRLQJ VR %HFDXVH WKH 6KHULIIV FRQILVFDWHG P\
    SURWHFWLYH HTXLSPHQW , DP DIUDLG WKDW WKH 6KHULIIV ZLOO LQMXUH PH DJDLQ HYHQ PRUH VHYHUHO\ LI ,
    VKRZ XS DW D SHDFHIXO SURWHVW $W WKLV SRLQW LQ WLPH LW DSSHDUV QRWKLQJ ZLOO VWRS WKHP IURP FDXVLQJ
    KDUP DQG LQMXU\ ZLWKRXW FRXUW LQWHUYHQWLRQ
        , ZDV WROG VHYHUDO WLPHV E\ /RV $QJHOHV &RXQW\ 6KHULII¶V WKDW LI , GLG QRW ZDQW WR EH LQMXUHG
    RU DUUHVWHG , VKRXOG QRW FRPH WR WKLV QHLJKERUKRRG , ZRXOG OLNH WR SURYLGH DGGLWLRQDO DVVLVWDQFH
    WR WKH FRPPXQLW\ IRU H[DPSOH E\ SURYLGLQJ VFKRRO VXSSOLHV IRU IDPLOLHV ZLWK FKLOGUHQ EXW , DP
    WUDXPDWL]HG E\ WKHVH LQFLGHQWV DQG IHDUIXO RI UHWXUQLQJ
 
           , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ XQGHU WKH ODZ RI WKH 8QLWHG 6WDWHV RI $PHULFD WKDW WKH
    IRUHJRLQJ LV WUXH DQG FRUUHFW
           ([HFXWHG WKLV UG GD\ RI 6HSWHPEHU  LQ WKH &RXQW\ RI /RV $QJHOHV 6WDWH RI
    &DOLIRUQLD
 
 
                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                  &KDG /RGHU
 
 
 

                                                       
                                       '(&/$5$7,21 2) &+$' /2'(5
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 8 of 11 Page ID #:412
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 9 of 11 Page ID #:413
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 10 of 11 Page ID #:414
Case 2:20-cv-07870-DMG-PD Document 22 Filed 09/23/20 Page 11 of 11 Page ID #:415
